                                                                                                                          Entered on Docket
                                                                                                                          October 26, 2018
                                                                                                                          EDWARD J. EMMONS, CLERK
                                                                                                                          U.S. BANKRUPTCY COURT
                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   John D. Fiero (CA Bar No. 136557)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2   150 California Street, 15th Floor
                                                                                                              The following constitutes the order of the Court.
                                                                         San Francisco, California 94111-4500
                                                                                                              Signed: October 26, 2018
                                                                     3   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     4   E-mail: jfiero@pszjlaw.com

                                                                         Attorneys for Equity Owners,                    ______________________________________________
                                                                     5                                                   Roger L. Efremsky
                                                                         Ross Sullivan and Kelleen Sullivan              U.S. Bankruptcy Judge
                                                                     6                                                                   *** Change made to time of hearing ONLY
                                                                     7                                 UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                SANTA ROSA DIVISION
                                                                     9
                                                                         In re:                                                        Case No.: 17-10065-RLE
                                                                    10
                                                                                  SVC,                                                 (Jointly Administered)
                                                                    11
                                                                                                                                       Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                         Debtor.
                                                                    12
                                                                                                                                       ORDER SHORTENING TIME FOR
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                 HEARING ON MOTION TO EXTEND
                                            ATTORNEYS AT LAW




                                                                                                                                       PLAN FILING DERADLINE TO
                                                                    14                                                                 DECEMBER 31, 2018

                                                                    15                                                                 Date: October 31,2018
                                                                                                                                       Time: 2:00 p.m.
                                                                    16                                                                 Place: Telephone/1300 Clay Street,
                                                                                                                                              3rd Floor
                                                                    17                                                                        Oakland, CA 94612
                                                                                                                                       Judge: The Hon. Roger L. Efremsky
                                                                    18

                                                                    19            THIS MATTER came before the Court upon consideration of the Ex Parte Application for

                                                                    20   Order Shortening Time for Hearing on Motion to Extend Plan Filing Deadline to December 31,

                                                                    21   2018 (the “Application”) filed by moving parties Ross and Kelleen Sullivan. Based upon the

                                                                    22   Court’s consideration of the Application,

                                                                    23            IT IS HEREBY ORDERED:

                                                                    24            1.       The Application is granted.

                                                                    25            2.       The Motion to Extend Plan Filing Deadline to December 31, 2018 (the “Motion”)

                                                                    26   will be heard at the above-referenced time and place. Any opposition to the Motion may be filed

                                                                    27   and served prior to the hearing, or made orally at the hearing.

                                                                    28


                                                                         DOCS_SF:98086.1 82168/001
                                                                     Case: 17-10065         Doc# 390     Filed: 10/26/18      Entered: 10/26/18 15:42:11        Page 1 of 3
                                                                     1           3.       Parties wishing to appear by telephone may do so by making the customary

                                                                     2   arrangements in advance.

                                                                     3                                          *** END ORDER ***

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:98086.1 82168/001                         2
                                                                     Case: 17-10065        Doc# 390    Filed: 10/26/18    Entered: 10/26/18 15:42:11     Page 2 of 3
                                                                     1   COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:98086.1 82168/001                       3
                                                                     Case: 17-10065        Doc# 390   Filed: 10/26/18   Entered: 10/26/18 15:42:11   Page 3 of 3
